


Exhibit 10.45

 

MAC-GRAY CORPORATION

 

2001 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated January 1, 2010)

 

The purpose of the Mac-Gray Corporation 2001 Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of Mac-Gray Corporation (the “Company”)
and certain of its subsidiaries with opportunities to purchase shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”).  Five
Hundred Thousand (500,000) shares of Common Stock in the aggregate have been
approved and reserved for this purpose.  The Plan is intended to constitute an
“employee stock purchase plan” within the meaning of Section 423(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall be interpreted
in accordance with that intent.

 

1.             ADMINISTRATION.  The Plan will be administered by the person or
persons (the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose.  The Administrator has authority to make rules and
regulations for the administration of the Plan, and its interpretations and
decisions with regard thereto shall be final and conclusive.  No member of the
Board or individual exercising administrative authority with respect to the Plan
shall be liable for any action or determination made in good faith with respect
to the Plan or any option granted hereunder.

 

2.             OFFERINGS.  The Company will make one or more offerings to
eligible employees to purchase Common Stock under the Plan (“Offerings”). 
Unless otherwise determined by the Administrator, an Offering will begin on the
first business day occurring on or after each January 1 and July 1 and will end
on the last business day occurring on or before the following June 30 and
December 31, respectively.  The Administrator may, in its discretion, designate
a different period for any Offering, provided that no Offering shall exceed 27
months in duration or overlap any other Offering.

 

3.             ELIGIBILITY.  All employees of the Company (including employees
who are also directors of the Company) and all employees of each Designated
Subsidiary (as defined in Section 12) are eligible to participate in any one or
more of the Offerings under the Plan, provided that as of the first day of the
applicable Offering (the “Offering Date”) they are customarily employed by the
Company or a Designated Subsidiary for more than 20 hours a week and for five
months or more a year.

 

4.             PARTICIPATION.  An employee eligible on any Offering Date may
participate in such Offering by submitting an enrollment form to his appropriate
payroll location at least 15 business days before the Offering Date (or by such
other deadline as shall be established for the Offering).  The form will
(a) state a whole percentage to be deducted from his Compensation (as defined in
Section 12) per pay period, (b) authorize the purchase of Common Stock for him
in each Offering in accordance with the terms of the Plan and (c) specify the
exact name or names in which shares of Common Stock purchased for him are to be
issued pursuant to Section 10.  An employee who does not enroll in accordance
with these procedures will be deemed to have waived his right to participate. 
Unless an employee files a new enrollment form or withdraws

 

--------------------------------------------------------------------------------


 

from the Plan, his deductions and purchases will continue at the same percentage
of Compensation for future Offerings, provided he remains eligible. 
Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

 

5.             EMPLOYEE CONTRIBUTIONS.  Each eligible employee may authorize
payroll deductions at a minimum of one percent (1%) up to a maximum of fifteen
percent (15%) of his Compensation for each pay period.  The Company will
maintain book accounts showing the amount of payroll deductions made by each
participating employee for each Offering.  No interest will accrue or be paid on
payroll deductions.

 

6.             DEDUCTION CHANGES.  Except as may be determined by the
Administrator in advance of an Offering, an employee may discontinue his
participation in the Plan as provided in Section 7, or, on one occasion only
during an Offering Period, may decrease, but may not increase, the rate of his
payroll deduction during the Offering Period (subject to the limitations of
Section 5) by filing a new enrollment form.  The change in rate shall be
effective at the earliest practicable time, as determined by the Administrator,
but not before the first pay period after making the change.  The Administrator
may, in advance of any Offering, establish additional rules permitting an
employee to increase, decrease or terminate his payroll deduction during an
Offering.

 

7.             WITHDRAWAL.  An employee may withdraw from participation in the
Plan by delivering a written notice of withdrawal to his appropriate payroll
location.  The employee’s withdrawal will be effective as of the next business
day.  Following an employee’s withdrawal, the Company will promptly refund to
him his entire account balance under the Plan (after payment for any Common
Stock purchased before the effective date of withdrawal).  Partial withdrawals
are not permitted.  The employee may not begin participation again during the
remainder of the Offering, but may enroll in a subsequent Offering in accordance
with Section 4.

 

8.             GRANT OF OPTIONS.  On each Offering Date, the Company will grant
to each eligible employee who is then a participant in the Plan an option
(“Option”) to purchase on the last day of such Offering (the “Exercise Date”),
at the Option Price hereinafter provided for, (a) a number of shares of Common
Stock determined by dividing such employee’s accumulated payroll deductions on
such Exercise Date by the lower of (i) the Fair Market Value of the Common Stock
on the Offering Date, or (ii) the Fair Market Value of the Common Stock on the
Exercise Date, or (b) 2,500 shares, if less, or such other maximum number of
shares as shall have been established by the Administrator in advance of the
Offering; provided, however, that such Option shall be subject to the
limitations set forth below.  The purchase price for each share purchased under
each Option (the “Option Price”) will be the Fair Market Value of the Common
Stock on the Offering Date or the Exercise Date, whichever is less.

 

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 12).  For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a

 

2

--------------------------------------------------------------------------------


 

contractual right to purchase shall be treated as stock owned by the employee. 
In addition, no employee may be granted an Option which permits his rights to
purchase stock under the Plan, and any other employee stock purchase plan of the
Company and its Parents and Subsidiaries, to accrue at a rate which exceeds
$25,000 of fair market value of such stock (determined on the Offering Date) for
each calendar year in which the Option is outstanding at any time.  The purpose
of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code and shall be applied taking Options into account
in the order in which they were granted.

 

9.             EXERCISE OF OPTION AND PURCHASE OF SHARES.  Each employee who
continues to be a participant in the Plan on the Exercise Date shall be deemed
to have exercised his Option on such date and shall acquire from the Company
such number of whole shares of Common Stock reserved for the purpose of the Plan
as his accumulated payroll deductions on such date will purchase at the Option
Price, subject to any other limitations contained in the Plan.  Any amount
remaining in an employee’s account at the end of an Offering solely by reason of
the inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in an employee’s account at the end of an
Offering will be refunded to the employee promptly.

 

10.           ISSUANCE OF CERTIFICATES.  Certificates representing shares of
Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or in the name of a broker authorized by
the employee to be his, or their, nominee for such purpose.

 

11.           REPURCHASE OPTION.  In the event that an employee (or a former
employee) desires to sell or otherwise transfer the shares of Common Stock
purchased under the Plan within six months of the Exercise Date on which such
shares were purchased (the “Locked-Up Shares”), the employee (or former
employee) shall give written notice to the Company of the employee’s (or former
employee’s) intention to make such sale or transfer.  At any time within 10 days
after the receipt of such notice by the Company, the Company may elect to
repurchase the Locked-Up Shares for a price per share equal to the lesser of
(i) the purchase price per share paid by the employee (or former employee) for
the Locked-Up Shares under the Plan, or (ii) the Fair Market Value of the Common
Stock on the date of such repurchase.  In the event the Company or its assigns
do not elect to exercise such repurchase right within such 10 day period, the
employee (or former employee) may sell or transfer the Locked-Up Shares.

 

12.           DEFINITIONS.

 

The term “Compensation” means the amount of total cash compensation, prior to
salary reduction pursuant to either Section 125 or 401(k) of the Code, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items.

 

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the
Plan.  The Board may so designate any Subsidiary, or revoke any such
designation, at any time and from time to time, either before or after the Plan
is approved by the stockholders.

 

3

--------------------------------------------------------------------------------


 

The term “Fair Market Value of the Common Stock” on any given date means the
closing price of the Common Stock as reported on the New York Stock Exchange.

 

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

 

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

 

13.           RIGHTS ON TERMINATION OF EMPLOYMENT.  If a participating
employee’s employment terminates before the Exercise Date for any Offering for
any reason, no payroll deduction will be taken from any pay due and owing to the
employee and the balance in his account will be paid to him or, in the case of
his death, to his designated beneficiary as if he had withdrawn from the Plan
under Section 7.

 

An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him, having been a Designated Subsidiary, ceases to
be a Subsidiary, or if the employee is transferred to any corporation other than
the Company or a Designated Subsidiary.  An employee will not be deemed to have
terminated employment, for this purpose, if the employee is on an approved leave
of absence for military service or sickness, or for any other purpose approved
by the Company, if the employee’s right to re-employment is guaranteed either by
a statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise so provides in writing.

 

14.           SPECIAL RULES.  Notwithstanding anything herein to the contrary,
the Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code.  Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable.  Any special
rules established pursuant to this Section 14 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other participants in the Plan.  Any grant of Options to employees of
a Designated Subsidiary under this Section 14 shall be viewed as a separate
offering under Section 423 of the Code.

 

15.           OPTIONEES NOT STOCKHOLDERS.  Neither the granting of an Option to
an employee nor the deductions from his pay shall constitute such employee a
holder of the shares of Common Stock covered by an Option under the Plan until
such shares have been purchased by and issued to him.

 

16.           RIGHTS NOT TRANSFERABLE.  Rights under the Plan are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

 

4

--------------------------------------------------------------------------------


 

17.           APPLICATION OF FUNDS.  All funds received or held by the Company
under the Plan may be combined with other corporate funds and may be used for
any corporate purpose.

 

18.           ADJUSTMENT IN CASE OF CHANGES AFFECTING COMMON STOCK.  In the
event of a subdivision of outstanding shares of Common Stock, or the payment of
a dividend in Common Stock, the number of shares approved for the Plan, and the
share limitation set forth in Section 8, shall be increased proportionately, and
such other adjustment shall be made as may be deemed equitable by the
Administrator.  In the event of any other change affecting the Common Stock,
such adjustment shall be made as may be deemed equitable by the Administrator to
give proper effect to such event.

 

19.           AMENDMENT OF THE PLAN.  The Board may at any time, and from time
to time, amend the Plan in any respect, except that without the approval, within
12 months of such Board action, by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

 

20.           INSUFFICIENT SHARES.  If the total number of shares of Common
Stock that would otherwise be purchased on any Exercise Date plus the number of
shares purchased under previous Offerings under the Plan exceeds the maximum
number of shares issuable under the Plan, the shares then available shall be
apportioned among participants in proportion to the amount of payroll deductions
accumulated on behalf of each participant that would otherwise be used to
purchase Common Stock on such Exercise Date.

 

21.           TERMINATION OF THE PLAN.  The Plan may be terminated at any time
by the Board.  Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.

 

22.           GOVERNMENTAL REGULATIONS.  The Company’s obligation to sell and
deliver Common Stock under the Plan is subject to obtaining all governmental
approvals required in connection with the authorization, issuance, or sale of
such stock.

 

The Plan shall be governed by Delaware law except to the extent that such law is
preempted by federal law.

 

23.           ISSUANCE OF SHARES.  Shares may be issued upon exercise of an
Option from authorized but unissued Common Stock, from shares held in the
treasury of the Company, or from any other proper source.

 

24.           TAX WITHHOLDING.  Participation in the Plan is subject to any
minimum required tax withholding on income of the participant in connection with
the Plan.  Each employee agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the employee, including shares issuable under the
Plan.

 

5

--------------------------------------------------------------------------------


 

25.           NOTIFICATION UPON SALE OF SHARES.  Each employee agrees, by
entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased.

 

26.           EFFECTIVE DATE.  The amended and restated Plan shall take effect
on January 1, 2010.

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stewart G. MacDonald

 

 

Name: Stewart Gray MacDonald

 

 

Title: Chief Executive Officer

 

 

Originally Adopted by Board of Directors:  April 10, 2001

Originally Adopted by Shareholders:  At the May 23, 2001 Annual Meeting of
Stockholders Amendment and Restatement approved by the Board of Directors: 
March 5, 2008

Amendment and Restatement approved by the Shareholders:  At the May 22, 2008
Annual Meeting of Stockholders

Amendment and Restatement approved by the Board of Directors:  December 11, 2009

 

6

--------------------------------------------------------------------------------
